Citation Nr: 1033006	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of hysterectomy. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with her 
retirement in September 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A Board 
hearing at the local RO was held in April 2009.   The Board 
previously remanded this case for further development in August 
2009. 


FINDING OF FACT

The Veteran underwent a hysterectomy during active duty service 
and currently suffers from residuals of the hysterectomy.


CONCLUSION OF LAW

Residuals of hysterectomy were incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
residuals of hysterectomy.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In her November 2005 claim for service connection and at the 
April 2009 Board hearing, the Veteran asserted that she had a 
hysterectomy in November 1989 at MacDill Air Force Base and was 
subsequently on convalescence leave for a few months.  
Unfortunately, as determined by the RO in a September 2006 
Memorandum regarding the Formal Finding of Unavailability of 
Service Medical Records, with the exception of the Veteran's 
dental records, her service treatment records have been 
misplaced.

In support of her claim, the Veteran's daughter testified at the 
Board hearing that she remembered her mother going into the 
hospital and having the hysterectomy around Thanksgiving in 1989; 
and then being on convalescence leave.  The Veteran also 
submitted an April 2009 lay statement by M.H., which also 
confirmed that the Veteran underwent a hysterectomy in November 
1989 while stationed at MacDill Air Force Base.  M.H. indicated 
that she was the Veteran's roommate at that time.  

VA treatment records from 1997 to 2010 have also been associated 
with the claims file.  A June 1997 psychiatric evaluation noted a 
history of hysterectomy in 1989.  Subsequent VA treatment records 
continued to note a past medical history of hysterectomy in 1989.   

On remand, the Veteran was afforded a VA examination in May 2010.  
The claims file reviewed.  After examining the Veteran, the 
examiner opined that it was at least as likely as not that the 
Veteran's hysterectomy occurred during military service.  The 
Veteran had a scar on examination consistent with a previous 
hysterectomy.  Further, multiple VA notes document a previous 
history of hysterectomy in 1989.  The examiner continued that the 
Veteran's urinary urge incontinence was at least as likely as not 
caused by her hysterectomy because a hysterectomy can be 
associated with bladder injury/sequela and symptoms started per 
history by the Veteran after hysterectomy and had continued.  

Initially, the Board observes that recent Federal Circuit Court 
decisions have found that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).   In the instant case, the 
Veteran, her daughter and M.H. are all competent to report that 
the Veteran underwent a hysterectomy in 1989 while on active duty 
service.  Further, there is no reason to doubt the credibility of 
their statements.  In her statements of record, at the Board 
hearing, and during the course of treatment, the Veteran has 
consistently reported that she had a hysterectomy in 1989 at 
MacDill Air Force Base.  Significantly, during the course of 
treatment for an unrelated disorder in 1997, many years prior to 
the filing of her current claim, a history of hysterectomy in 
1989 was noted.  

Moreover, importantly, after reviewing the claims file, a VA 
examiner also determined that it was at least as likely that the 
hysterectomy occurred during her military service, and that her 
current urinary urge incontinence was due to her hysterectomy.  
The examiner provided a detailed rational for all opinions 
expressed, and there is no medical evidence of record to refute 
this opinion.  Accordingly, service connection is warranted for 
residuals of hysterectomy.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in June 2007, the 
Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  She will have the 
opportunity to initiate an appeal from these "downstream" 
issues if she disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection is warranted for residuals of hysterectomy.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


